Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 9/30/2022 is acknowledged.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system for growing plants and method for growing plants, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slightly greater” in claim 3is a relative term which renders the claim indefinite. The term “slightly greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 3 recites "wherein the first diameter is slightly greater than the second diameter." It is unclear what range constitutes “slightly greater,” and the specification does not give a range, rather it states that the two diameters may be about the same (see specification 0089). Clarification is required regarding what range would be considered “slightly greater.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blank (US 20140000162 A1).
Regarding claim 1, Blank discloses a plant growing apparatus (see figs 1-7), comprising:
at least one panel separating an interior from a surrounding environment (enclosure with ceiling and walls to provide a controlled environment, see para 0043), and a plant housing assembly (vertical towers 104, see fig 2) positioned at least partially in the interior (positioned in enclosure, see para 0043), the plant housing assembly comprising at least one growth ring (102, see figs 3 and 4) that defines at least one plant opening (180, see figs 3 and 4) through a radial bend in a growth ring wall.

Regarding claim 2, Blank discloses the plant growing apparatus of claim 1, further wherein the 
plant housing assembly contains a plurality of growth rings (102, see figs 2, 3, and 4) coupled to one another.

Regarding claim 3, Blank discloses the plant growing apparatus of claim 1, further wherein the 
growth ring (102) further comprises: an alignment surface (complimentary groove 198, see para 0038 and figs 3 and 4) defined at a top portion of the growth ring about a plant axis and having a first diameter; and an overlap section (circumferential groove 196 adapted to engage 198, see para 0038 and figs 3 and 4) defined at a bottom portion of the growth ring about the plant axis and having a second diameter; wherein, the first diameter is slightly greater than the second diameter (fig 4 shows greater diameter at complementary groove 198 to receive groove 196, allows pots to stack in a top-to-bottom arrangements, see para 0038 and figs 3 and 4).

Regarding claim 4, Blank discloses the plant growing apparatus of claim 3, further wherein the 
plant housing assembly contains a first growth ring and a second growth ring (vertical towers 104, see fig 2), the overlap section (196) of the first growth ring is positioned radially inside of the alignment surface (198) of the second growth ring (upper growing pot 102 positioned inside lower growing pot, see figs 3 and 4).

Regarding claim 9, Blank discloses the plant growing apparatus of claim 1, further comprising a 
bottom portion (lowermost pot 170, see fig 2) and a top cover (distribution head 174, see fig 3), wherein the at least one growth ring is positioned between the bottom portion and the top cover to define an interior passage therebetween (through growing pots 102, see figs 2, 3 and 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 20140000162 A1) as applied to claim 1 above, and further in view of Sanderson (US 5404672 A, as cited by applicant in IDS dated 9/13/2022).
Regarding claim 5, Blank discloses the plant growing apparatus of claim 1.
Blank fails to disclose further wherein the growth ring further comprises: at least one tab 
extending radially away from the growth ring on a bottom portion; and at least one notch defined axially through the growth ring wall along a top portion of the growth ring.
	Sanderson teaches further wherein the growth ring (14) further comprises: at least one tab (fastening cams 72) extending radially away from the growth ring on a bottom portion; and at least one notch (slots 76) defined axially through the growth ring wall along a top portion of the growth ring.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blank with the notch and tab configuration of Sanderson to ensure the growth rings are securely connected and the structural stability is adequate to support the growing plants. 

Regarding claim 6, the modified reference teaches the plant growing apparatus of claim 5 and 
Blank further discloses the further wherein the plant housing assembly contains a first growth ring (upper growing pot 102, see fig 3) and a second growth ring (middle growing pot 102). 
Sanderson further teaches the tab of the first growth ring is sized to be positioned at least 
partially within the notch of the second growth ring to form a portion of the plant housing assembly (see col 4, lines 38-52), wherein the tab (72) is positioned within the notch (76) to rotationally couple the first growth ring to the second growth ring (see col 4, lines 38-52).
	
Regarding claim 7, Blank discloses the plant growing apparatus of claim 1, further wherein the 
growth ring (102) further comprises: an alignment surface (198) defined at a top portion of the growth ring about a plant axis and having a first diameter; an overlap section (196) defined at a bottom portion of the growth ring about the plant axis and having a second diameter.
	Blank fails to disclose at least one tab extending radially away from the growth ring on the bottom portion; and at least one notch defined axially through the growth ring wall along the top portion of the growth ring.
	Sanderson teaches at least one tab (fastening cams 72) extending radially away from the growth ring on a bottom portion; and at least one notch (slots 76) defined axially through the growth ring wall along a top portion of the growth ring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blank with the notch and tab configuration of Sanderson to ensure the growth rings are securely connected and the structural stability is adequate to support the growing plants. 

Regarding claim 8, the modified reference teaches the plant growing apparatus of claim 7, and 
Blank further discloses further wherein: the plant housing assembly (towers 104, see fig 2) contains a first growth ring (upper pot 102, see fig 3)and a second growth ring (middle pot 102, see fig 3); the overlap section (196) of the first growth ring is positioned radially inside of the alignment surface (198) of the second growth ring; wherein, the overlap section (196) contacts the alignment surface (198) to maintain coaxial alignment between the first and second growth ring (as shown in fig 3).
	Sanderson further teaches and the tab (72) of the first growth ring (container 16) is sized to be positioned at least partially within the notch (76) of the second growth ring (container 14, see fig 4) to form a portion of the plant housing assembly; and the tab (72) is positioned within the notch (76) to rotationally couple the first growth ring (container 16) to the second growth ring (container 14).

Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 20140000162 A1) as applied to claim 1 above and further in view of Lu et al (US 20170347547 A1, as cited by applicant in IDS dated 9/13/2022).
Regarding claim 11, Blank discloses the plant growing apparatus of claim 1.
Blank fails to disclose further comprising a door that transitions from a closed position to an 
opened position, wherein in the closed position the door substantially isolates an opening in the at least one panel from the surrounding environment and in the opened position the door allows access to the interior through the opening.
	Lu teaches further comprising a door that transitions from a closed position to an opened position (see fig 1 and para 0043) wherein in the closed position the door substantially isolates an opening in the at least one panel from the surrounding environment and in the opened position the door allows access to the interior through the opening (see para 0022 and 0052). 

Regarding claim 13, Blank discloses the plant growing apparatus of claim 1.
Blank fails to disclose further comprising a drawer positioned at a bottom portion of the plant
growing apparatus, the drawer being slidable between a closed position and an opened position, wherein the drawer is configured to receive a reservoir therein to contain a fluid.
	Lu et al teaches further comprising a drawer (see drawer in fig 1) positioned at a bottom portion of the plant growing apparatus, the drawer being slidable between a closed position and an opened position (see fig 1) wherein the drawer is configured to receive a reservoir therein to contain a fluid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blank with the slidable drawer of Lu et al to allow the user easy access to the drawer for cleaning or emptying and refilling of the reservoir. 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 20140000162 A1) in view of Lu et al (US 20170347547 A1, as cited by applicant in IDS dated 9/13/2022) as applied to claim 11 above and further in view of Topps (US 10694681 B2).
Regarding claim 12, the modified reference teaches the plant growing apparatus of claim 11 and 
Blank further teaches a light source (lamps 302, see para 0044 and fig 7).
	The modified reference fails to teach a sensor on the door that communicates with a controller to identify the position of the door; wherein, the brightness of the light source is reduced when the controller identifies the door is in the opened position with the sensor.
	Topps teaches a sensor on the door that communicates with a controller to identify the position of the door (door position sensor and controller, see col 2, lines 1-21, see also claim 4); wherein, the brightness of the light source is reduced when the controller identifies the door is in the opened position with the sensor (controller turns UV light source off when door is open, see col 2, lines 1-21, see also claim 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the door sensor and light brightness configuration of Topps to prevent user exposure to harmful UV light.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 20140000162 A1) as applied to claim 1 above and further in view of Park (KR 20110037376 A). 
Regarding claim 10, Blank discloses the plant growing apparatus of claim 1.
Blank fails to disclose further wherein the plant housing assembly is rotationally 
coupled to the plant growing apparatus through a friction reducing mechanism positioned between the bottom portion and a base plate.
	Park teaches further wherein the plant housing assembly is rotationally coupled to the plant growing apparatus through a friction reducing mechanism (rotation unit 141, see fig 3) positioned between the bottom portion and a base plate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blank with the friction reducing rotation mechanism to allow for efficient rotation of the growth ring assembly to ensure all the plants in the growing receive equal light and airflow exposure to produce optimal plant growth. 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 20140000162 A1) and Lu et al (US 20170347547 A1, as cited by applicant in IDS dated 9/13/2022) as applied to claim 13 above and further in view of Blackburn (US 10973186 B2).
Regarding claim 14, the modified reference teaches the plant growing apparatus of claim 13, 
and Blank further teaches a pump (114) that selectively draws fluid from the reservoir and distributes the fluid into an interior passage defined in part by the growth ring.
	The modified reference fails to teach and a locking mechanism that selectively restricts the drawer from transitioning from the closed position to the opened position; wherein the locking mechanism restricts the drawer from transitioning from the closed position to the opened position when the pump is distributing fluid into the interior passage.
	Blackburn teaches and a locking mechanism (drawer latch 79, see fig 10 and col 8, lines 1-11) that selectively restricts the drawer from transitioning from the closed position to the opened position;
wherein the locking mechanism restricts the drawer from transitioning from the closed position to the opened position when the pump is distributing fluid into the interior passage (drawer latch 79 and shutoff valve 91, see fig 10 and col 8, lines 1-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the drawer locking configuration of Blackburn to prevent the drawer from opening accidentally and disturbing the watering process and wasting water. 

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 20140000162 A1) as applied to claim 1 above and further in view of Lu et al (US 20170347547 A1, as cited by applicant in IDS dated 9/13/2022) and Lepp et al (US 20160316646 A1, as cited by applicant in IDS dated 9/13/2022).
Regarding claim 15, Blank discloses the plant growing apparatus of claim 1, a fluid system that 
selectively provides fluid to an interior passage of the growth ring (see para 0024), the fluid system comprising a pump (114) and an electrical system that monitors the level of a fluid in the fluid system (see para 0026), the electrical system comprising a fluid level sensor (float-based sensor 126).
	Blank fails to disclose and at least one of a nebulizer, a UV light, anode probes, and a deionizer; and a flow meter. 
	Lu teaches at least one of a nebulizer, a UV light (see para 0045), anode probes, and a deionizer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blank with the UV light of Lu to prevent bacteria or microbe growth within the plants water supply to ensure the plants receive optimal growing conditions. 
	Lepp et al teaches and a flow meter (404, see para 0024). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blank with the flow meter of Lepp et al to ensure the watering system is functioning optimally and the plants are receiving adequate water in the proper intervals to prevent drying out or root rot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document are relevant as they pertain to similar grow systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642